Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches or suggests the two separate conditions:
when the visual aid device is worn by the low-vision user, the one or more opaque lens covers are positioned and configured to block an external central light path that coincides with the one or more displays so that a central visual field of the low-vision user comprises only the corrected images of the scene on the one or more displays,
wherein the one or more opaque lens covers are also positioned and configured to simultaneously allow an external peripheral light path that is adjacent to the one or more displays and is not blocked by the one or more opaque lens covers to reach the eye of the low-vision user to preserve the low-vision user’s existing peripheral vision of the scene.
The closest art of record, Nishimaki et al. (U.S. PGPUB. 20180217380) discloses blocking the external central light path, but does not allow for the conditions of allowing an external peripheral light path that passes between an edge of the one or more displays and allowing an external peripheral light path that is adjacent to the one or more displays.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
7/29/22